Name: Commission Regulation (EEC) No 416/82 of 23 February 1982 postponing the date for the take-over of beef and veal offered for sale by the intervention agencies under Regulation (EEC) No 984/81
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 2. 82 Official Journal of the European Communities No L 54/21 COMMISSION REGULATION (EEC) No 416/82 of 23 February 1982 postponing the date for the take-over of beef and veal offered for sale by the intervention agencies under Regulation (EEC) No 984/81 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 984/81 (2), as last amended by Regulation (EEC) No 146/82 (3), fixes certain selling prices of beef and veal taken over by the intervention agencies before 1 September 1981 ; whereas the situation regarding these stocks is such that this date should be replaced by 1 November 1981 ; In Article 1 (3) of Regulation (EEC) No 984/81 , the date '1 September 1981 ' is hereby replaced by *1 November 1981 '. Article 2 This Regulation shall enter into force on 8 March 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 February 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148, 28. 6. 1968, p. 24. (2) OJ No L 99, 10 . 4. 1981 , p. 34. (3) OJ No L 17, 23 . 1 . 1982, p. 25.